CALABRIA, Judge.
Jose Luis Dominguez ("defendant") appeals from an order denying his motion to locate and preserve evidence and for DNA testing under N.C. Gen. Stat. § 15A-269 (2015). For the reasons set forth below, we affirm the trial court's order.
On 10 August 2006, defendant was convicted by a jury of first-degree rape and indecent liberties. The trial court sentenced defendant to consecutive terms of 288 to 355 and 19 to 23 months' imprisonment. Defendant appealed, and this Court found no error. State v. Dominguez , 186 N.C. App. 305, 650 S.E.2d 675 (2007) (unpublished).
On 9 May 2016, defendant filed a pro se motion to locate and preserve evidence and for DNA testing. The court denied the motion by written order entered 8 June 2016. Defendant filed written notice of appeal on 16 June 2016.
Counsel appointed to represent defendant states that she is unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel shows to the satisfaction of this Court that she has complied with the requirements of Anders v. California , 386 U.S. 738, 18 L.Ed. 2d 493 (1967), and State v. Kinch , 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary to do so.
Defendant has not filed any documents on his own behalf with this Court and a reasonable time for him to do so has expired. In accordance with Anders , we have fully examined the record to determine whether any issue of arguable merit appears therefrom. We are unable to find any possible prejudicial error and conclude that defendant's appeal therefrom is wholly frivolous. As a result, the trial court's order is affirmed.
AFFIRMED.
Report per Rule 30(e).
Chief Judge McGEE and Judge DILLON concur.